t c memo united_states tax_court debra walker brescan obeirne petitioner v commissioner of internal revenue respondent docket no 4313-17l filed date debra walker brescan obeirne pro_se rachel l gregory and bartholomew cirenza for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320and d of the determination by the 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar internal_revenue_service irs or respondent to uphold the filing of a notice_of_federal_tax_lien nftl the irs initiated the collection action with respect to petitioner’s federal_income_tax liabilities for and respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and motion papers including the declaration and exhibits accompanying respondent’s motion see rule b petitioner resided in virginia when she petitioned this court petitioner did not file a timely federal_income_tax return for any of the six years in question for each year the irs appears to have prepared a substitute for return under sec_6020 using her taxpayer_identification_number tin and determining her tax_liability on the basis of single filing_status petitioner and her husband now deceased later filed a delinquent_return for each year in each case electing joint filing_status the delinquent joint returns listed petitioner’s husband as the primary filer and petitioner as the spouse the irs accordingly posted the returns to a separate account under her husband’s tin as each joint_return was filed the irs transferred the items from petitioner’s individual_account to her husband’s account aggregated and reconciled those items and abated the tax_liabilities originally appearing on her individual_account all tax_liabilities originally posted to her individual_account have been abated this case concerns the irs’ efforts to collect from petitioner liabilities ap- pearing in the joint account under her husband’s tin for which she and he were both liable the assessments made for were based on liabilities self- reported on the couple’s delinquent joint returns the assessments for and were made pursuant to stipulated decisions filed in deficiency cases brought in this court by petitioner’s husband see o’beirne v commissioner t c dkt no date o’beirne v commissioner t c dkt no date the parties thereby agreed to deficiencies of dollar_figure and dollar_figure plus additions to tax for and respectively the irs made 2in and the irs filed nftls against petitioner in her individual capacity in an effort to collect certain tax_liabilities then appearing on her indivi- dual account and she requested cdp hearings the settlement officer declined to sustain the nftl because the liabilities on petitioner’s individual_account for the years in question and had been abated the settlement officer sustained the nftl but noted that the lien would be released because peti- tioner’s individual_account had no balances due for any of the years in question total assessments for these two years including additions to tax and applicable_interest of dollar_figure and dollar_figure respectively petitioner and her husband made various payments and the irs applied various credits toward these joint-account liabilities as of date the joint account showed relatively small balances due for and somewhat larger balances due for and on date in an effort to collect these liabilities the irs issued to petitioner and her husband who had died the previous january a letter notice_of_federal_tax_lien filing and your right to a hearing petitioner timely requested a cdp hearing checking the boxes indi- cating her interest in an installment_agreement an offer-in-compromise and with- drawal of the nftl she stated that some of the liabilities shown on the nftl do not exist or are incorrect and asserted that n otice was not given be- fore the liens were filed a settlement officer so from the irs appeals_office sent petitioner a letter scheduling a cdp hearing this letter informed her that the so could not consider a collection alternative unless she submitted appropriate documentation including form 433-a collection information statement for wage earners and self-employed individuals form_656 offer_in_compromise and supporting fi- nancial information petitioner did not provide any of this documentation to the so before or at the hearing the cdp hearing was held on date petitioner contended that the tax_liabilities shown on the nftl were not correct the so agreed with her on that point because of payments and credits during the intervening four months the balances due on the joint account for had been eliminated as had all balances due on petitioner’s individual_account however the joint account continued to show balances due for and later years at the time of the cdp hearing those amounts appear to have been dollar_figure for and dollar_figure for the so concluded that petitioner’s unpaid liabilities for and jus- tified the nftl filing to protect the government’s interest particularly in light of petitioner’s past noncompliance with her tax obligations he determined that she had received proper notice of the nftl filing and had produced no evidence to show that she satisfied the standards for lien withdrawal under sec_6323 petitioner’s representative contended that the irs had misapplied certain levy proceeds collected in earlier years the so checked petitioner’s account tran- scripts and verified that all levy proceeds previously applied to her individual ac- count had been transferred and properly posted to the joint account petitioner’s representative also drew the so’s attention to the outcomes of prior cdp hearings involving petitioner’s individual_account see supra note the so explained that these earlier proceedings were irrelevant all liabilities in petitioner’s individual_account had been abated and reconciled with the liabilities in the joint account which were and are the sole subject of the current cdp case at the hearing petitioner’s representative made an oral offer to settle for dollar_figure petitioner’s outstanding joint-account liabilities for through which the so believed to total about dollar_figure after conferring with his super- visor the so determined that he lacked authority to accept this informal offer particularly in the absence of any supporting financial information the so re- viewed the administrative file verified that the tax_liabilities at issue had been properly assessed and verified that all other requirements of law and administra- tive procedure had been satisfied on date the so issued a notice_of_determination sustaining the nftl filing petitioner timely petitioned this court for redetermination a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner t c the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite however the nonmoving party may not rest upon the mere allegations or denials of her pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite we conclude that the questions before us may appropriately be adjudicated summarily b standard of review neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determina- tion in a cdp case but our case law tells us what standard to adopt where the validity of the taxpayer’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where the taxpayer’s underlying liability is not before us we review the irs decision for abuse_of_discretion only see id pincite abuse_of_discretion ex- ists when a determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir a taxpayer may dispute her underlying tax_liability in a cdp case only if she properly raised that issue at the cdp hearing 129_tc_107 sec_301_6320-1 q a-f3 proced admin regs that standard is met only if the taxpayer after being given a reasonable oppor- tunity to do so presents evidence addressing the merits of her underlying liability challenge see delgado v commissioner tcmemo_2011_240 102_tcm_377 giamelli t c pincite sec_301_6320-1 q a-f3 proced admin regs the so determined that petitioner has no outstanding tax_liability for or her underlying tax_liabilities for and are based on the tax reported on the joint returns she filed with her husband for those years because she did not have a prior opportunity to dispute these liabilities she was entitled to dispute them at the cdp hearing see sec_6330 122_tc_1 but she submitted no evidence of any sort to the so on this subject nor did she submit amended returns showing what she believed her correct_tax liabilities for and to be because petitioner failed to raise a proper challenge to her and tax_liabilities at the cdp hearing she is precluded from challenging those liabilities in this court see giamelli t c pincite sec_301_6320-1 q a-f3 proced admin regs an issue is not properly raised if consideration is requested but the taxpayer fails to present to appeals any evidence with respect to that issue after being given a reasonable opportunity to present such evidence we there- fore review the so’s action for abuse_of_discretion only c analysis in ascertaining whether the so abused his discretion we review the record to determine whether he properly verified that the requirements of applicable law or administrative procedure have been met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than neces- sary see sec_6330 our review of the record confirms that the so proper- ly discharged all of these duties petitioner advanced three principal contentions during the cdp hearing and in this court first she asserts that the so failed to properly research the tax_court settlements for and with the supposed result that levies of her wages were incorrectly applied to years that had no tax_liabilities in ad- vancing this contention petitioner appears to contend that the irs collected too much tax for and petitioner’s argument lacks merit the so carefully reviewed petitioner’s account transcripts individual and joint and explained to her representative that all payments credits and other_amounts had been properly applied against the tax_liabilities as determined by this court these transcripts show that the irs applied total payments--including levy proceeds and overpayment credits from other years--of dollar_figure for and dollar_figure for those payments precisely match the assessments for each year see supra pp second petitioner contends that the so failed to consider the outcomes of earlier cdp hearings involving her individual_account which determined that she had no outstanding tax_liabilities in her individual_account for among other years and but as the so explained to petitioner’s representative these 3in her petition and her response to the summary_judgment motion petition- er advanced various arguments concerning tax years and because the notice_of_determination addressed collection action with respect to tax years and only those other years are not before us see supra note generally a taxpayer is entitled to only one cdp hear- ing for a given tax period unless for example the amount_involved has changed due to a subsequent assessment see sec_6320 sec_301_6320-1 q a-d1 proced admin regs respondent does not dispute that petitioner was entitled to a cdp hearing for the joint tax_liabilities at issue in this case earlier proceedings are irrelevant all liabilities in petitioner’s individual_account have been abated and reconciled with the liabilities in the joint account which are the sole subject of the current cdp case petitioner does not dispute that she is liable for the tax_liabilities shown on the returns that she jointly filed with her husband for and see sec_6013 114_tc_276 finally petitioner contends that the so failed to consider the doctrine_of equitable_recoupment see sec_6214 emery celli cuti brinckerhoff abady p c v commissioner tcmemo_2018_55 at finding an abuse of dis- cretion and applying equitable_recoupment to taxpayer’s benefit in a cdp case petitioner asserts the so should have applied this doctrine to allow her to recoup the amounts of time-barred overpayments but she does not identify the overpay- ments in question or the years for which they allegedly occurred as a general_rule a party claiming the benefit of equitable_recoupment must establish that this doctrine applies 130_tc_54 rev’d on another issue 560_f3d_620 7th cir the party must establish among other things that the same ‘transaction item or taxable event’ 5as far as the record reveals petitioner has not filed with the irs a request for relief from joint_and_several_liability so-called innocent spouse relief under sec_6015 is subject_to two taxes which are inconsistent in that the tax code authorizes only a single tax 264_f3d_904 9th cir quoting 494_us_596 n aff’g 113_tc_6 petitioner has supplied no reason to believe that the doctrine_of equitable_recoupment has any bearing on this case she has not identified a relevant over- payment that is time barred and she has not specified any event or transaction that has been subjected to tax on inconsistent theories the so did not abuse his dis- cretion in declining to pursue this theory finding no abuse_of_discretion in this or any other respect we will grant respondent’s motion for summary_judgment and sustain the collection action with respect to petitioner’s joint-account liabilities for and to reflect the foregoing decision will be entered for respondent
